Case 4:19-cv-02106-HSG Document 19 Filed 08/26/19 Page 1 of 9

FILED

AUG 26 2019

IN THE UNITED STATES DISTRICT COURT SUSAN Y. soot
FOR THE NORTHERN DISTRICT OF CALIFORNIA. yonpsigic DISTRICT CouRT
Honorable Magistrate Judge Hayward S. Gilliam, Jr rORMA

Civil Action No. 3:19-cv-2106-HSG.

THOMAS HAYES,
Plaintiff,

Vv.

FACEBOOK,
Defendant.

 

MOTION TO CLARIFY TO THE REASSIGNED JUDGE THE EVIDENCE AND
FACTUAL BASIS AS IT RELATES TO THE PRO SE COMPLAINT

 

COME NOW Plaintiff, Thomas Hayes, and moves to clarify the factual basis of this case.
Whereas the instant case is a libel case it is concerned with the printed word. Here the libel was
posted by FACEBOOK and launched from the personal information by clicking on THOMAS
HAYES’ email address: santeesevn@yahoo.com , the message can only be reached from
THOMAS HAYES’s FACEBOOK (see screen-shot attached as page-A) page; or, by the
ABOUT THOMAS HAYES page (see attached as page-B). The verbatim printing of the libel
as captured on a screen-picture states: “BLOCKED - We believe the link you are trying to
visit is malicious. For your safety, we have blocked it” (see attached as Page-C). THOMAS

HAYES is listed as the owner of the email link being called “malicious” by FACEBOOK
Case 4:19-cv-02106-HSG Document 19 Filed 08/26/19 Page 2 of 9

themselves. Their compilation and positioning of the PERSONAL INFORMATION just under
the owners name makes clear in this case that the link belongs to the Complainant/Movant
(attached as page-A). To reiterate there is no other avenue to reach the link
santeeseven(@yahoo.com from FACEBOOK other than the Plaintiff's personally designated
THOMAS HAYES page. In closing the FACEBOOK VIEWERS and AFFIANTS declaration’s
(see Affidavits attached as pages D through F) are antithetical to the court's determination that
the “malicious” statement did not hurt the Plaintiff because it could not be associated with

THOMAS HAYES.

CONCLUSION
Being pro se the Plaintiff understands the inability to represent himself against such a skilled and
well facilitated adversary such as FACEBOOK in getting the relevant substantive facts before
this honorable court. It is with this prayer and the mitigation and clarification of the facts
allowed in this case so far, the Plaintiff respectfully request that the Honorable Judge Gilliam

now review the facts of this case de novo.

I declare (or certify, verify, or state) under penalty of perjury oye

foregoing is true and correct. Executed on August Zt , 2019.

  
   

Thomas Hayes, pro se Plaintiff
1535 Franklin Street - #4F
Denver, CO 80218

ganteeseven(@yahoo.com
Telephone number 720-391-5133
Case 4:19-cv-02106-HSG Document 19 Filed 08/26/19 Page 3 of 9

Gavin Thole

Keker, Van Nest & Peters LLP
633 Battery Street

San Francisco, CA 94111-1809
Gthole@keker.com

OFFICE OF THE CLERK.

UNITED STATES DISTRICT COURT
Northern District of California

450 Golden Gate Avenue

SAN FRANCISCO, CALIFORNIA 94102

CERTIFICATE OF SERVICE

I hereby certify that the foregoing MOTION FOR SUMMARY JUDGEMENT UNDER
RULE 56 (c) was served by and upon its ee ae oh Court by depositing in the U.S. Mail

to "Ale ee , 2019,

THOMAS HAYES - Pro Se Plaintiff.
. Case 4:19-cv-02106-HSG Document 19 Filed 08/26/19 Page 4 of 9
12/29/2018 Thomas Hayes

 

 

 

| Thomas Hayes &) Thomas Home Create
YOUR PAGES
(oud Seventh Generation F.. 6
CONTACTS

Linda Tenequer

Dorothi Tobacco

Elizabeth Mckenzie

oF

 

 

 

 

 

 

     

Lie
1] Sharon Chastain
i f : .
Pater dali es Update Info | Activity Log t @ Sara Bell
re x sieeitiat a os es a me — a.
Timeline About Friends 324 Photos Archive More @y) Wanda) erg
rT Martin Sauve
Create Post Photo/Vid Live Vid Life Event
Intro real ‘Os! 0 idéo ive Viceo ife Event
Douglas Allen
: ' iis aa What's on your mind?
Add a short bic to tell people more about yaurselt. 2 & Peggy Jo Melaughtin
Add Bio
GROUP CONVERSATIONS
awnet at Seventh Generation Fuels LLC Photo/Video Tag Friends Feeling/Activity
Create New Group
Posts Manage Posts List View Grid View MORE CONTACTS (20)
Gs Thomas Hayes
= September 3
Activists came together with marchers for a concert to mark the end of the
first Longest Walk. From left to right: Muhammad Ali, Buffy Sainte-Marie,
Floyd Red Crow Westerman, Harold Smith, Stevie Wonder, Marlon Brando,
Max Gail, Dick Gregory, Richie Havens, and David Amram. 1978 Washington.
D.C. Photo courtesy of David Amran, from IndiVisible: African—Native
American Lives in the Americas.
(0) santeeseven@yahoo.com | had been running all day long, taking water and salt pills up and down the
highway st...
ay wakute.wixsite.com/climate Continue Reading
= wakute.wixsite.comiuel
ee wakute.wixsite.com/lood
Photos Add Photo
This post goes against our Comm
see it.
{t's Not Spam
Thomas Hayes
— September 3
| was born in Yankton South Dakota in
during a spring thunderstorm in April of
Although usually a person's life begins
the terror of generations of actual docu Type a message...
was born because of the intergeneratic oe Seaver
Searcn

https:/Awww.facebook.com/thomas.hayes.71868964 A 1/2
» 9/12/2018

Case 4:19-cv-02106-HSG Documeptt9.. Fi

 

| Thomas Hayes

 

  

t 4
_ saeeecethy ]
cae ra eh

About

Overview

Work and Education
Places You've Lived
Contact and Basic Info
Family and Relationships
Details About You

Life Events

Friends

led 08/26/19

ayes

te
i teeg Thomas

Home Create

Page 5 of 9

 

[ Edit Profile Activity Log :
Wi ii Aiea oe eae

 

Timetine About Friends 332 Photos
fas owner at Seventh Generanon Fuels LLC

August 21, 2018 to present
Add a scheal

Add your current city
Add your hometown

Add a relatonshin

B

 

Archive More

(720) 391-5133

 

santeesevendivahca.cor: (insta
gram)

ips MWakuie wizsic SonVchinal

 

April 26, 1957

https://www.facebook.com/thamas. hayes, 71868964/about?|st=100027184775444%3A100027184775444%3A1536766107

1/2
 

 

 

. Case 4:19-cv-02106-HSG Document 19 Filed 08/26/19 Page 6 of 9
9/12/2018 (5) Link Blocked
Search , ‘Ded PR FEaN NET
Link Blocked

We believe the link you are trying to visit is malicious. For vour safety, we
have blocked it.

Go back

apout CrealeAd CreatePage Cevelopes Careers Privacy Cookies Ad Choices Terms Help

Facebook @ 2018
Engiish (US} Espaiol Francais (France) AG) 4,91 Portugués (Brasil taliano sao] Deuseh free Bate

Cc

https:/Awww. facebook. com/ixiwarn/7u=https%3A%2F%2Fwakute.wixsite.com%2Fclimate&h=AT3Zbis2PKo4hz TewwapH2z20vmDrJsjLPIDILSL_Bm...

Vi
Case 4:19-cv-02106-HSG Document 19 Filed 08/26/19 Page 7 of 9

AFFIDAVIT

|, Sharon Hayes, had joined Thomas Hayes’ Facebook page as friends with Thomas
Hayes in approximately July 2018. | have viewed the facebook page that belongs to
Thomas Hayes from Denver Colorado, as link:

nttos://Awww.facebook.com/thomas, hayes.71868964 .

Sometime after | had been invited to view the page | began to notice that the posts that
Thomas Hayes had been posting were being blocked with a Facebook notice stating
that Thomas Hayes’ posts were being blocked. They were censored and the message
notified viewers that because the posts did not fit Facebook community standards.

| also then noticed that the email address santeeseven@yahoo.com was being blocked.
When | tried to click on the link for the email address | was taken to another page that

stated:

“BLOCKED - We believe the link you are trying to visit is malicious. For your safety, we
have blocked it.”

| also noticed that all three of the web pages listed under the information section for
Thomas Hayes were also being blocked: “You Can't Go to This Link From Facebook
The link you tried to visit goes against our Community Standards.”

| declare (or certify, verify, or state) under penalty of perjury that the
foregoing is true and correct. Executed on 5 prc! 27 , 2019.

of C aA i Pip tse

Sharon Hayes

4508 East Brennan Drive
Sioux Falls SD 57110
(605) 940-8913
Case 4:19-cv-02106-HSG Document 19 Filed 08/26/19 Page 8 of 9

AFFIDAVIT

|, Christiane, Ristau, | viewed Thomas Hayes’ Facebook page:

httos://www.facebook.com/thomas.hayes.71868964 .
| had notice from July to sometime in September, 2018, that the posts that Thomas had

been posting were being blocked with a Facebook message stating that the posts did
not fit Facebook community standards.

During the same time period when | triec' t2 click on the link for Thomas Hayes’ email
address santeeseven@yahoo. ! was taken to another page that stated: “BLOCKED -
We believe the link you are trying to visit is malicious. For your safety, we have blocked
it.” So | had not been able to reach his email address.

The entire information section, including the web-pages, for Thomas Hayes were also
peing blocked with this message displayed on another page: “You Can't Go to Tnis Link
From Facebook. The link you tried to visit goes against our Community Standards.”

| declare (or certify, verify, or state) under penalty of peu that the

foregoing is true and correct. Executed on (May SB , 2019.

Christiane Ristau
Sioux City, 1A
(712) 444-1076
Case 4:19-cv-02106-HSG Document 19 Filed 08/26/19 Page 9 of9

AFFIDAVIT

|, Christiane, Ristau, | viewed Thomas Hayes’ Facebook page:
hitos://www.facebook.com/thomas. hayes.71868964 .

When | tried to click on Thomas Hayes’ email address | was taken to another page that

stated: “Instagram” - “Sorry, this page isn't available.”
“The link you followed may be broken, or the page may have been removed. Go back to

Instagram.”

| declare (or certify, verify, or state) under penalty of perjury that the
foregoing is true and correct. Executed on (wou 3 | , 2019.

Christiane Ristau
Sioux City, IA

 

 
